— In a negligence action pursuant to Labor Law § 240 to recover damages for personal injuries, the defendants Long Island Lighting Company and Stone and Webster Engineering Corp. separately appeal from a judgment of the Supreme Court, Nassau County (Levitt, J.), entered June 14, 1990, which, at the close of the evidence at a jury trial, granted the plaintiff judgment as a matter of law on the issue of liability.
Ordered that the judgment is reversed, on the law, and a new trial is granted, with costs to abide the event.
In April 1979 the plaintiff was employed as a waterproofer by Dravo Corporation (hereinafter Dravo), one of the contractors working on the Shoreham nuclear facility in Brookhaven, Suffolk County (hereinafter Shoreham). Shoreham was owned by the defendant Long Island Lighting Company (hereinafter LILCO). LILCO allowed George W. Partridge to maintain a food-service trailer on Shoreham’s premises. LILCO had wooden staircases and platforms built for Partridge to provide access to the trailer.
On April 12, 1979, the roof of the trailer needed repair, and the plaintiff was given authorization by his supervisors to fix it. He climbed to the roof of the trailer on a wooden extension ladder which was not secured in any manner, and after completing the repairs, he fell off of the roof. There were no witnesses to the accident. The plaintiff suffered various injuries as a result of the fall, and brought the present action under Labor Law § 240 against, inter alia, LILCO.
The trial court held that LILCO was an "owner” under Labor Law § 240. At the trial, the plaintiff testified that he had placed the ladder on the wooden platform, and that the bottom of the ladder had slipped out as he transferred his weight from the roof to the ladder to climb down from the roof. However, Partridge, the owner of the trailer, claimed that he saw the ladder standing upright against the trailer, not on the platform, but on the ground next to the platform. Following all of the testimony, the court granted the plaintiff’s motion for judgment as a matter of law on the issue of liability.
We find that the court correctly concluded that LILCO was an "owner” under Labor Law § 240, and, therefore, could be liable for the plaintiff’s injuries. Labor Law § 240 (1) provides *773that "[a]ll contractors and owners and their agents * * * in the * * * repairing * * * of a building or structure shall furnish or erect, or cause to be furnished or erected for the performance of such labor * * * ladders * * * and other devices which shall be so constructed, placed and operated as to give proper protection to a person so employed”. This Court has stated that the term "owner” encompasses "a person who has an interest in the property and who fulfilled the role of owner by contracting to have work performed for his benefit” (Copertino v Ward, 100 AD2d 565, 566; see also, Sweeting v Board of Coop. Educ. Servs., 83 AD2d 103, 114). While LILCO did not own the food-service trailer, it did derive a benefit from its presence on the Shoreham premises, and it should be considered an "owner” for purposes of Labor Law § 240 (see, Gordon v Eastern Ry. Supply, 181 AD2d 990; Pouso v City of New York, 177 AD2d 560).
However, it is well settled that, in granting a motion for judgment as a matter of law, the trial court must determine that by no rational process could the trier of facts find in favor of the nonmoving party on the evidence presented (see, Westchester Joint Water Works v City of Yonkers, 155 AD2d 534, 536; Dooley v Skodnek, 138 AD2d 102, 104). In considering such a motion, the evidence must be construed in the light most favorable to the nonmovant (see, Dolitsky v Bay Isle Oil Co., 111 AD2d 366; see also, Quadrozzi v Norcem, Inc., 125 AD2d 559), and the motion should not be granted where the facts are in dispute, or where different inferences may be drawn or the credibility of witnesses is in question (see, Albero v Rogers, 143 AD2d 246, 247; Dolitsky v Bay Isle Oil Co., supra). Based, inter alia, on Partridge’s testimony concerning the location and position of the ladder, compared with the plaintiffs testimony, the jury could have drawn conflicting inferences as to how the accident occurred, and whether LILCO breached any duty to the plaintiff under Labor Law § 240. The issue of the witnesses’ credibility was for the jury to determine (see, Miller v Long Is. Light. Co., 166 AD2d 564). Bracken, J. P., Harwood, Miller and Copertino, JJ., concur.